Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 1 of 29

EXHIBIT A

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 2 of 29

Alexandra _

August 31, 2018

Honorable Allison D, Burroughs

John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

My name is Alexandra Peoples and I first met Alec Burlakoff in 2016 at Combine Academy. My
son, ME had participated in an athletic workout there run by Coach Burlakoff. So, I
attended a parent information session and eventually enrolled my son in Combine Academy for
the upcoming year. Since then, Coach Burlakoff has been a wonderful blessing to me and my
family.

My son, survived a near-fatal rollover collision when he was in tenth onde
schoo

faced serious behavior health challenges as a result of a severe concussion. The public

attended did not recognize or respond appropriately to the symptoms of his traumatic
brain injury. My son, who had been a devoted basketball player since seventh grade, was
sidelined and on crutches. He sought out alternative ways to finish high school and continue to
participate in a basketball program that developed his skills.

Coach Burlakoff started working with [J and immediately understood the behavior and
health problems. Coach Burlakoff had social work training and a gift for coaching basketball. He
‘00k AI hone calls outside of work hours and kept in touch with me via phone and text.
When my son needed to vent his anger, Coach Burlakoff allowed him to express his strong
feelings safely. They developed a mutual respect for each other. knew that Coach
Burlakoff was on his side and as a result I started to see a child that I knew prior to the accident.

Coach Burlakoff helped my son get his confidence back. He pushed and encouraged him to
develop new skills. Most importantly, he held |ipccountable. If my son wanted to play,

_ he had to put in the work. This was very important to me as] mother. After the
collision, my son went through periods of intense turbulence. When he was benched from
basketball at the public school, he fell in with a troubled social group. His disciplinary issues
were difficult to handle and hard on everyone. Once he started Combine and the basketball
program he was still challenging but no longer had idle time to get into trouble. a: like
his life was getting back on track.

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 3 of 29

know that Coach Burlakoff is going through a difficult legal process of his own right now.
Whatever mistakes he made in the past, I have faith that he will face the consequences with |
humility, courage, and grace. I am grateful for this opportunity to write about the impact he had
on my son. Coach Burlakoff had a positive, rehabilitative influence on my son and continues to
stay in touch with us. I will always be thankful that he came into our lives,

     

Sincerely, _.

Alexandra Peoples

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 4 of 29

September 16,2019

The Honorable Allison D. Burroughs
United States District Court Judge
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

Thank you for taking the time to consider this character reference letter in support of Alec
Burlakoff. I first met Alec at Camp Delaware when I was nine-years old, Since then, he has been
a dear friend and an important part of my life. It broke my heart when I heard that Alec violated
the law in this case. I was disappointed to learn the details of his illegal activity. Since the case
began, I know he has done everything in his power to comply with federal agents and assist in
their continuing investigations. In our conversations, his focus has been on making amends and
doing everything he can to support his family.

Alec has always been there for me when I needed him. For my whole life, I’ve called him for
advice about anything from girlfriend trouble to business questions, He has helped me navigate
tough problems and difficult conversations. On the basketball court and in life, he’s a great team
player. I know that he wants me to succeed. I know that he will doing anything he can for me,
anytime I call.

Alec has a very dynamic personality. I remember visiting him in Florida when he was working
with at-risk youth from low-income neighborhoods. Like a good coach, he knew how to
communicate and help kids with their actions and attitudes. { could tell that the kids looked up to
him. Being an emotional guy, Alec could identify with the strong, chaotic feelings that these kids
were going through. I truly hope, when this legal ordeal is over, that he finds a way back to
working with young people as a coach or counselor.

When I visited Florida, I often stayed with Alec and his family. Alec is a great host and always
thinks of ways to make things better for other people. He makes fun plans and, once, connected
me with some extra help at Disneyworld when I needed it. Alec wants everyone to be taken care
of the right way.

Alec’s brother, lan, died suddenly and under shocking and violent circumstances. I flew down to
be with Alec for the funeral. It was hard for me to watch him go through so much pain. For
years, he struggled with depression and anxiety. I remember reading his Facebook posts at that
time that revealed the depth of his grief and despair. For a long time, his thinking was a little out
of whack.

Thankfully, I see positive changes in Alec over the past few months. As this case winds down, |
hear him taking steps to make sure his family is taken care of no matter what sentence he
receives, I can see him looking for ways to use this experience to help other people avoid his

 

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 5 of 29

mistakes. Alec is a dynamic speaker, a great leader, and a talented writer. With his energy and
good heart, I have faith that he has many happy, meaningful years ahead of him,

Your Honor, | hope you will consider showing leniency to my dear friend, Alec.
Sincerely,

Undine Ulr—

Andrew Urban

 

 

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 6 of 29

 

May 17, 2018

Honorable Allison D. Burroughs

John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

My name is Andy Greer and I have known Alec Burkaloff for thirty years. I was shocked
and saddened to hear about Alec’s crimes. The idea that Alec would harm anyone was
hard for me to imagine. Alec has helped many people over the years so 1 am grateful for
the opportunity to help him by writing this letter.

I first met Alec in when I was a basketball coach at Camp Delaware in Winstead,
Connecticut, As an authority figure at the camp, I had a good vantage point to see Alec's
character. He was a hard-working, good teammate, tough competitor and team leader. 1
could see that he truly cared about other people.

Alec respected authority and was responsive to my coaching. He was eager to please and
kind to others. (In this way he was a bit different from his brother lan. Where lan was off
kilter and had a dark side, Alec was warm and put his teammates before hirnself.)

We have stayed in touch over the years. 1 am now an NBA assistant coach for the
Minnesota Timberwolves and Alec brought his family to many of my games. I could tell
how well he treated his wife and daughters. When he and I would speak alone, he would
express his happiness and love for his family. It is obvious that his daughters adore him
and I know they are his first concern right now. Their welfare is his top priority.

When he got into the pharmaceutical business, he found jobs for many struggling friends.
Alec thought it was up to him to help anyone he could. This was evident at Carap
Delaware and for the rest of his life. Also I know he worked hard to support his family.

On the basketball court and in the working world, he would do his best to complete any
assignment.

I believe that if, Alec knew the whole story about how these products were hurting people,
he would never have done what he did to promote them. For decades, I have seen him

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 7 of 29

around other people and know there is not a malicious bone in his body. I think he got
caught up in the competition and lost his way.

I wish Alec had not broken the law. I know how much damage opioids are doing to
Americans right now. I wish he had never gotten involved with an industry that has
created so many innocent victims. I know he will have to pay a price and accept the
consequences of his actions. My hope is that he is able to face justice, find peace, and start
to see the light at the end of the tunnel.

Sincerely,

broly Fores

Andy Greer

 

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 8 of 29

 

May 25, 2019

Honorable Allison D. Burroughs

John Joseph Moakley U.S. Courthouse
1 Courthouse. Way, Suite 2300

Boston MA G2210

Dear Judge Burroughs,

My name is EEE and | am Alec's oldest daughter. Writing this letter to you is scary
beéauise | am hoping this will help him, but | am afraid that it may not and this is probably the
most important letter | will ever have to write in my lifetime. | know that most people probably
think H'rn not,out lam completely aware of how horribly people view my father. | know what is
being said about him and | see all of the highly negative news articles that are written about him.
| ar very aware of what.is happening. It doesn't seem fair to me, because these people may
know who he is, but none of these people khow my dad ‘the way | do. Anyone who knows my
dad and our family will tell you that the relationship my father and | have with each other is
unlike any other. He is my rock. | cannot even express. to you how strongly | Jove him, and just
like | know he would do anything for me; | would give up anything and everything | have if it
would Help him, We area team. Imagining my life without him is completely unbearable. He is
such an incredible father to my younger sister and me, and although you understandably may
not be able to see it, fam hoping | can share with you the way | see him through my eyes. From
a very young age | felt very attached to my father. The way he cared about me and revolved his
whole world around me made me feel so loved. | was so lucky growing up because my parents
were always so loving and supportive towards me.and | always knew how much they cared
about me and wanted me te be successful. Looking back on my life as an only child in Florida, |
was avery happy kid. | loved spending time with my parents and my dad and | made so many
special memories together. We did a lot of things just the two of us. Sometimes we would go on
trips together and do stupid things like when we would go to the Nickelagdeon hotel together. it's
funny to look back on that because | think he secretly had as much fun as | did- maybe even
more. The highlight of my younger childhood was driving places with my dad while listening to
Bruce Springsteen and Tim McGraw songs on repeat. We even went to some of Bruce’s
concerts together. | still know every word to our favorite songs by hima and Tim McGraw’s “My
Little Girl” We also went on a few father/daughter trips together with my cousin and my uncle
lan in a group called Indian Princess with a bunch of ather dads and daughters. From
elementary school all the way to the end of middle school, i played serious tennis. My dad was
my motivation, He pushed me to be the best that | could be. Somedays | didn't do as weil as
others, but he was always so proud of me. Somedays | wanted to quit, anc he never let me. |
am so happy he didn’t lat me quit because | grew to love tennis and | felt very passionate about
it. Startirig the beginning of middie school, | played every single day, and every single day my
dad cheered me on. We both really enjoyed going to the courts everyday for my practices.
When my sister was born, my relationship with my dad did not change. Most things we did she
did with us too, and as much as | wasn’t used to having to share the attention with someorie

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 9 of 29

else, | didn’t really mind it because my dad and.| still had.our special times where it was just the

two of us: Once | reached the end.of my years in elementary school, things staried to really

change for my family, dramatically affecting my father. My nana (Alec's mother) came to visit us
one week in Arizona. While my'sister was at a friend’s house, my nana and | went shopping
together outside of our-apariment building in Scottsdale.

_ We had a great day together, and atthe time | was completely oblivious about what was going
on with my uncle jah. AS we were about to walk through the doors to our building after our busy
day of shopping, nana-got a call from papa (Alec's father). She was screaming and crying, and |
was absolutely horrified. That was probably the scariest moment of my life. When-she said “he’s
dead,” | felt like | was going to throw up. | felt so terrible for nana. It was terrifying, and | began
to understand that she was talking about my Uncle lan. We rushed upstairs to our apartment
and raninto my parents’ room. | knew my dad would be.so heartbroken because he loved Uncle
lan so. much, When nana told dad what happened, |-could feel his heart shatter. For the first
time probably ever, | saw my dad cry. My strong-and seemingly unbreakable dad who never got
upset about anything completely broke down. | have never seen him so broken and upset in my
life. [t was a terrifying thing to see because it was so unlike hin to cry In front of anyone. My
Uncle lan’s death dramatically changed my dad's life. He misses him so much. My heart breaks
for him all-over again whenever he talks about-him, He wasn't the same for a while after that. He
was very depressed and he didn't like to leave his bed. Once | got to middie school, things went
very downhill for ye. | was a straight A student, but | was extremely depressed. | began to have
panic attacks and my anxiety was out of control. | was bullied in middle school, and things got to
the point where |, a perfect straight A student, stopped coming to school. | refused to leave my
bed and | would fake being sick to avoid having to go back to school. It devastated my dad to
see me like this. Being that we are so close, [ tumnedto him, and he slowly put me back on
track, He decided that it would be best if he and my mom moved me to a Jewish private school.
it completely tured things around for rie. |-was so much happier. Although middle school was a
really difficult time in my life, | like to.toek back on it Sometimes. | was so lucky to have my dad
to guide me through it and | don't think | could’ve ever made it through middie school without
him. It comforted me to talk to him because | knew. he understood my depression and how | was
feeling. He was going through it too. We went through it together and eventually helped each
other find the light at the end of the tunnel. Since Arizona held a lot of dark memories for all of
us, it felt best that we moved to another state, Our next home was in North Carolina, and my
dad became a basketball-coach. His studerits adored him, and seeing my dad care so much for
them was such a great thing to see. Sometimes. his students would come to restaurants to eat
with us, and | could tell that his students felt very attached to him. He cared so much about them
and he was so happy and excited and always very motivated while he was coaching. He was an
inspiration, and everyone, including me, looked up-at him with awe. The relationships he built
with his students: were so spacial. | loved going to the games. Seeing him so happy made me
smile. [felt his happiness, Moving here somehow brought my dad and | closer than ever. Like in
Arizona, my dad and | went out for breakfast every day just the two of us. We still do it every
single. weekend. It just doesn’t feel right not to because it’s our tradition. Things were pretty
good for me my freshman and sophomore year of high school, and my dad really enjoyed his
coaching job. But { could tell my dad wasn't always happy off of the court, even though he tried
io hide it from my sister and |. Things that happened there that. didn't know about at the time

_ were traurnatizing to hear about. Hearing just tecently that the FBI came to our house was
extremely frightening, and the fact that | had no clue about it and my parents were able to act
like it:didn’t happen when | got home from school just to protect my sister and! was so
completely horrifying. | am still in Gompiete shock. One day while living in our house in North
Carolina; ( noticad a bunch of news trucks parked outside in front of our house. Someone rang
the doorbell and { did. not answer it, but | almost did, My dad answered it. Eventually | saw the
whole thirig happening on my TV screen, It was a nightmare. The further into highschool | got,

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 10 of 29

the more | began to understand what my dad is going through. | was extremely afraid for him
and | could not possibly understand how my cad could be put through such a nightmarish
situation. | think we were all very relieved when we moved back to Florida. We were all an
emotional mess, and we felt the need to be clése to aur family and friends. Last year my dad
started having nightmares, and it was scary. He would call out to my Uncle lan in his sleep and
it would wake me and my mor up at night. It broke my heart. He really wasn't doing well. My
mom changed my last name and my sister's last name in order to protect us. My mom is
currently struggling to find a job to support us, and this-past summer | was bullied very badly by
a group of girs at summer camp. They are all aware of what is happening with my dad, and
they treated me horribly. They said extremely hurtful things about me behind my back, made fun
of me infront of my face, stole my belongings, and dumped piles of sand in my bag and 4l over
my clothes. | had to come home from camp very early this summer] have been really struggling
these past two years. Every single day of waking up and being completely unaware of what will
eventually happen to my dad is so terrifying. Now, November 14th, we will finally face the future.
lam petrified, | imagine a life without breakfast on the weekends and singing Tim Mcgraw and
Bruce Springsteen songs in the car. | imagine Thanksgivings, Christmas Eves, and Birthdays
without my dad. | imagine opening the acceptance letter from where | will everitually go to
college, and not having my dad there to share the excitement with me. | imagine this June,
stariding on the stage at my graduation receiving my diploma and not seeing my dad in the
audience screaming my name and embarrassing me. | imagine my dad not being able to send
me off to college next year and | Imagine my mom _and my sister living all alone. | cannot bear it.
| just can't let t happen. | am facing what feels like my biggest nightmare. Please do not take
him away. | want him to be able to recover from all-of this and do something that makes him
happy again; like when he coached basketball. | want my sister to not have to look back on
when her jather was sent away and It was just her and my mom. | don't want my mom to have
to take care of us all on herown and continue to be without a job. But most of all, /need my dad
and my dad needs me. We help.each other through our worst times and need each other there
during our best. | wish | could do more to keep him horne with us, but this is ail] can do, | hope
this letter can help you see my father through my eyes and | greatly appreciate having the
opportunity to share my story with you. | also-hope you can take this letter into consideration
when deciding on my fathers punishment.

Sinceral

 

10

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 11 of 29

Davin L. Lirorace, D.O., PA.

Internal Medicine
Diplomate of the American Board of Internal Medicine

580 Village Blvd., Suite 210
West Palm Beach, Florida 33409
(561) 688-5030 © Fax (561) 688-9565

May 18, 2018

Honorable Allison D. Burroughs

John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

My name is Dr. David Liporace and I have known Alec Burkaloff since the early
2000’s. I know that Alec has pleaded guilty to serious criminal conduct related
to pharmaceutical opioids. Having known Alec and his family for many years, I
appreciate the opportunity to share my perspective on Alec and his legal
situation. :

My wife and I first met Alec when he was working at Ely Lilly on prescription.

antidepressants. My wife worked with him as a fellow sales rep and I was in
touch with him as a prescribing doctor. Soon, we our families began
socializing. We celebrated birthdays and attended events involving our
daughters, who were friends. He and I played sports together like basketball
and tennis. We had fun and I count him as a close friend.

Alec has always been a warm, helpful, gregarious person. His friends could
count on his loyalty. At work, he was highly driven and succeededin
everything he did. My wife observed first hand that he treated his team well.
He maintained good relationships and a positive working environment.

In addition, I was the family doctor for his parents and his brother Jan. It was
clear to me that Alec had was close with his parents and took good care of
them. I recognized that his tumultuous relationship with Ian was a source of
intense conflict and stress, lan’s violent death was a shocking trauma for Alec
and his parents.

Part of my medical practice focuses on substance abuse prevention. As an
Internist, I see the deadly effects of opioids firsthand. I am in a difficult
position as Alec’s friend because I have strong negative feelings about his
criminal conduct. It is clear to me that he was in denial about the terrible
harm he was doing. He is intensely competitive and he lost perspective. He
lacked the wisdom and good judgment to see that the damage was not worth

11

 

 

 
9
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 12 of 2

-2-

any amount of money. That said, amon
loving heart which makes this situation

gst family and friends, I can see his
all the more painful,

 

David Liporace. D.O.

12

 

 

 

 

 

 
Case 1:16-cr- -
16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 13 of 29

Glenn Becker
2151 West Hillsboro Blvd, Suite 100
Deerfield Beach, FL 33442

September 18, 2018

Honorable Allison D. Burroughs
United States District Court Judge
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston MA 02210

Dear Judge Burroughs,

My name is Glenn Becker and Alec Burlakoff was my employee for three years at
International Institute of Sleep, Inc. He had a good reputation in the sleep study
provider community and | was lucky to hire him. | was dismayed to hear that Alec
had broken the law and was facing serious consequences for his conduct. | am

grateful for this chance to write about the Alec | know.

Alec was in charge of my sales team and was a workhorse. Seven days a week, _
day or night, | could always reach him. He was passionate about his job and was
a talented communicator. He treated everyone with warmth and respect. He
greeted everyone with a smile. Compassion is the key value at my company. Ifa
worker doesn’t care, | don’t need them. Alec cared. He cared about people and he
cared about getting the job done.

in addition to his people skills, he had a gift for organization. When | started
large-scale services for the transportation industry, Alec was my right-hand man
in designing our new systems. Over the course of his employment, Alec and | took
multiple business trips to Jacksonville, Florida. We travelled by car and the
journey took 4.5 hours each way. During those long drives, | got to know Alec as a
man. We talked about everything. | met his wife Stephanie and their wonderful
daughters. | know he has a good heart and an enthusiastic spirit. So, | am sad to
see him in such trouble.

| saw him soon after his brother’s violent death. Alec was a changed man. He
wanted to do anything he could for his brother's children, but was pushed away.
He suffered from the intense stigma and scrutiny from people in town. His entire
family endured finger pointing and shunning. After facing a truly horrifying
trauma, he felt alone. | can’t fathom experiencing a devastating loss like that.

13

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 14 of 29

| am very sorry that Alec violated federal law. He made a serious mistake and he
knows it. | am saddened by the thought that he might have harmed other people.
Opioid addiction is a deadly epidemic and | know he understands that.

My hope for Alec is that he finds peace and balance at the end of this legal
process. In our conversations, he has expressed remorse. He has been honest
about his mistakes and takes full responsibility for his actions. | have faith that he
will survive and find good purpose in the long life ahead of him.

Your Honor, | hope you will keep my words in mind as you determine Alec’s
punishment.

Sincerely,

It_—

Glenn Becker

14

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 15 of 29

lronBridge Consultants Inc,
43 South Powerline Rd. #507 |
Pompano Beach, FL 33069

May 18, 2018

Honorable Allison D. Burroughs

John Joseph Moakley U.S. Courthouse
1 Courthouse Way; Suite 2300

Boston MA 02210

Dear Judge Burroughs,

. My name is Jason Bates and I met Alec Burkaloff in 1997 while working at the Pine Crest School. I
know he has pleaded guilty to criminal conduct and that he faces serious consequences for his actions,
Please accept this character reference letter as my way to describe the Alec that I have known for twenty.
years.

When we met, Alec was working as a junior high school guidance counselor and I was teaching and
coaching basketball Alec has a lifelong passion for basketball and helped coach the middle school team.
Everybody loved Alec, He was an enthusiastic, caring presence on campus, The kids looked up to him
for mentorship and advice. ;

Alec was devoted to the wellbeing of the kids and he always looked for ways he could be of service, Alec

would tell me his dream of retiring to New York to set up a youth basketball camp. Aside from time with
his beloved daughters, working with young people on the basketball court is Alec at his happiest and his
best. ;

Even while working long days, he put his children first, If his daughter had a tennis lesson or events at

camp, he made her his first priority. He is devoted to his family and has a genuine love of people that is
obvious in every situation. ,

I was devastated to hear of Alec’s criminal conduct. We are all facing the deadly consequences of the
opioid epidemic. I am sorry to hear that Alec got caught up in this runaway train. I know he will face

 

15

 

 

 

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 16 of 29

September 12, 2019

Honorable Allison D. Burroughs

United States District Court Judge
John Joseph Moakley U.S. Courthouse
4 Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

Alec Burlakoff and | have been friends since we were twelve years old. We first met at
sleepaway camp and have stayed close for our entire lives. Since this case began, Alec
has told me the whole story. He made no excuses and blames no one but himself for
breaking the law, He knows he got carried away and that his actions caused harm to
families struggling with addiction. | know that he is devastated by the thought that he
hurt anyone. Your Honor, | am proud of my friend for taking full responsibility for his
criminal activity. | am glad to have this chance to write to you about Alec,

As soon as | met Alec, | noticed his larger-than-life personality and fun spirit. He made
friends easily and liked to bring people together. We played on basketball teams
together at camp. He was a much more talented player than me. Still, he'd encourage
me and help me improve my game. Sometimes he’d pass me the ball even if it meant
missing a point. As competitive as he was, his natural instinct was to look after the
underdogs like me.

When Alec moved to Florida, | visited him several times a year since my grandparents
lived there too. | got close to his parents and his brother, lan. They all treated me like a
member of their family. The Burlakoffs are a very loyal, loving, and devoted family. |
knew, no matter what, | coutd go to them for help or call them with a problem.

As adults, we’ve stayed very close. My two teenage boys call him Uncle Alec and love
learning how to play basketball from him. Our kids go to sleepaway camp together like
we did. Our wives have become close, too. In good times and bad, we are there for
each other.

It was heartbreaking for me to listen to Alec after his brother, lan, died violently. | can’t
Imagine living through my brother getting shot dead like that. | watched how intensely
the Burilakoff family mourned lan's death. In the years that followed, | know that Alec
suffered from severe depression. It was a shattering heartbreak that he will never fully
get over.

This case has been another serious challenge for Alec. He is definitely ashamed of
what he did. He truly cares about other human beings and never intended to hurt
anyone. It feels like this case has been going on for a lifetime. | am so glad that itis
finally finishing up. Each month, | can hear Alec getting stronger and clearer about what

16

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 17 of 29

he needs to do going forward. He stays focused on his family and on what he can do te
make amends for his crimes.

Your Honor, Alec’s happiest times were whan he was working with young kids,
especially as a basketball coach. In the same way that he took me under his wing at
camp, | see how good he is with underdog players and troubled kids. He has such a
positive impact and knows just how to speak to these boys. Having been through so
much, he understands their feelings and their struggles. From the bottom of my heart, |
hope he finds his way back to a place where he can use his greatest gifts to help young
kids. There is so. much good in Alec and I know that he has many years ahead of him to
be of service ta others,

Please keep my letter in mind as you deliberate on Alec’s sentence.

Sincerely,

Jason Bort

17

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 18 of 29

August 21, 2018

Honorabie Allison D. Burroughs
United States District Court Judge
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

My name is Dr. Jason Haffizulla and | have known Alec Burlakoff since high school. Over these
many years, Alec has been my friend and so | was saddened by the news of Alec’s legal trouble.
Alec and his family stood by me in good times and bad. So, | am grateful for this opportunity to
write a character reference letter to this court.

Alec and | were classmates in school and our families knew each other very well. My first
memory of him is in debate class in the eighth grade. From the moment he arrived in Florida,
Alec was well-liked and very popular. He is a naturally friendly person and so people were
immediately drawn to him. .

When | was a teenager, | had my own encounter with the criminal justice system. It was a very
painful struggle for me and for my family. Alec and his parents were ardent supporters of mine.
They reached out to my parents with kind words and neighborly love. Alec and his family
defended my good name and stood up for me in the community. His generosity of spirit is a.
debt | can never repay. When many people turned their backs and shunned me, Alec was a true
friend.

Later in life, Alec worked for a sleep study center and | had my own private medical practice. |
often referred my patients to Alec for diagnostic studies for problems like sleep apnea. Alec was
engaged in the treatment process and treated my patients very well. The reports arrived on
time and { could easily reach him with professional questions. Sometimes, | had patients who
were left in the lurch by their insurance companies. Despite snags with their paperwork, Alec
went above and beyond and made sure these needy patients received the care they deserved.
He behaved like a true gentleman.

My father is a healthcare provider who cared for Alec’s brother Jan. Alec’s entire family became
my father’s patients and so our two families felt a deep bond. | reached out to the Burlakoff
family when lan suffered his violent death. When | spoke to Alec, | heard how horribly
traumatized he was. There are no words for a family tragedy like lan’s death. | don’t know how
anyone survives a shock like that, but Alec did.

No matter what happens with Alec’s case, ! will be there for him and his parents. | will stand by

them the way they stood by me when | was in trouble as a youngster. When we were kids,
Alec’s mother knew ail his friends, including me. She would cook for us and treat us like family. 1

18

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 19 of 29

will extend my love to him and his family during this stressful time. | have no doubt that Alec
will face the consequences of his mistakes with honesty and humility. Your Honor, please keep
my words in mind and be merciful as you decide his fate.

Sincerely,

Or, Jason Haffizulla

 

19

 

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 20 of 29

Jonah Baize
4801 E. independence Blvd., Suite 900
’ Charlotte, NC 28212 —

 

May 22, 2018

Honorable Allison D. Burroughs

John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

My name is Jonah Baize and | am the president of Combine Academy where Alec Burkaloff
worked for me as a basketball coach, Alec was an outstanding member of my team so | was
troubled to hear that he had violated the law. The opioid epidemic is a serious public health
emergency. Therefore, | was sorry to hear that Alec had a part in expanding the use of these
dangerous products. That said, | am grateful for the opportunity to attest to the wonderful
qualities | saw daily in Alec.

Combine Academy is an international boarding school in Charlotte, North Carolina. Alec
applied for the open vacancy for basketball coach. He started in January, 2016 and assembled
the team for the inaugural season. He recruited and coached the entire team with enthusiasm
and heart. Under his leadership, the team played a national level season. The players loved him
and responded well to his optimistic approach. Alec would rally them with an optimistic spirit
that never flagged, even in defeat.

Alec was an excellent mentor for the students on and off the court. In addition to coaching,
Alec taught youth leadership skills, physical education, and elective sports courses. | saw him
go above and beyond to help the most vulnerable students in our school. In one instance, we

- had a student whose mother struggled with alcohol and drug abuse. This young man started to
show absences so Alec reached out to provide transportation and breakfast. Alec supported
and guided this student and turned his life around.

Alec went above and beyond to encourage our students. He was in charge of study hall and
helped us with schoo! discipline. Kids reached out to him if they were having trouble at home.
Alec had true empathy for young people who struggled with their family life. He made himself
available and | saw how he touched their lives. The faculty and staff appreciated Alec’s
presence at school and he fit in flawlessly. He was a leader and an asset to the community. My
mission as the president is to serve a broader purpose to help out locally and impact students’
lives. Alec was a perfect match for our efforts and values.

20

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 21 of 29

| was sorry to hear that Alec was facing consequences for his criminal conduct. At first, | was
concerned for the school and our reputation. Now | see that he is taking responsibility and
owning up to his mistakes with rigorous honesty. Knowing everything | know about Alec, |
would definitely hire him again. He made tremendous contributions to our community. | hope
that he returns to helping young people when this legal process is over.

  

fonah Baize

 

 

21

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 22 of 29

 

“eo
Straight-A Guide
www. StraightAGuideFoundation.org

Begins with Attitude

4500 Park Granada, Suite 202
Calabasas, CA 91302
November 22, 2019 818-424-2220

Dear Judge Burroughs,

My name is Justin Paperny. | am writing this character reference letter on behalf of Alec
Burlakoff.

Quickly, for some background, | am the founder of the Straight A Guide Foundation (SAGF).
The SAGF creates programs to teach and inspire people who are going through all phases of
the criminal justice system. We strive to help those people overcome the ancillary
consequences of a criminal conviction.

More than 100,000 people go through our programs every year. Most of these people are
serving time in state or local prisons. Our programs include a comprehensive curriculum that
teaches a best-practices way to prepare for success during and after prison.

Alec approached me in April 2018 to learn more about the SAGF. He was clear from our first
call that he was under investigation for bad choices he made while working as an executive at
Insys Pharmaceutical Company. While he could not get into all of the details, he made clear he
was in this predicament because of his shortsighted and bad choices. He repeated again and
again that he alone was to blame and that there was nothing he could say to justify or excuse
his actions.

From my first call with Alec, | appreciated his willingness to accept responsibility. Rather than
blame others, he owned the reality that significant consequences would follow his poor choices.
On that call he wondered if reconciliation with his victims, family and community could ever be
possible, and if it were possible, what would it look like.

i did not have all the answers on that first call. What { did have was a federal defendant seeking
help yet also searching for a way to help others. For that reason, | invited Alec io join forces with
SAGF. His honesty and authenticity, | knew, would be of great value to more people going
through struggle. In my experience, one cannot overcome bad past decisions without owning
them.

| invited Alec to go through our extensive curriculum. Through that curriculum, we encourage
participants to introspect, identify goals and values, and then io create a methodical, step-by-
step pathway that will prepare them for success. Our Straight A Guide course ensures
participants actually follow through and work—+rather than just talk about change. We measure
their work, their writing and progress. That way we are able to hoid participants, like Alec,
accountable.

Alec went all in with our Straight A Guide program. He wrote voluminous responses to open

ended questions about how he got into the situation he is in. Again, Alec never blamed anyone
but himself for his troubles and clearly committed to understanding the motivations behind his

22

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 23 of 29

decisions and the decisions themselves. Alec strikes me as incredibly genuine when he
acknowledges he had some opportunities In life others may not have had. His course work,
which total. tens of thousands of words, proves he is determined to make things right.

Besides using the course work to map out a new plan for his life, Alec has taken real steps to

. prepare for a new career. For example, he took the time to study and write a course that would
help people in struggle learn a new trade through a sales career. It can be incredibly difficult to
find work coming home from prison. Learning essential interview and sales skills can help
someone with a criminal past succeed upon release. His course will help guide anyone looking
to succeed after prison.

Although | did not know Alec before April 2018, | have proudly worked closely with him since. |
have seen his commitment to making amends. | have also seen the commitment he has made
to prove worthy of the love of his wife and two: children. From my experience, his acceptance of
responsibility and willingness to prepare for his future, while blaming no ane, proves he is a man
of integrity.

| hope that you will take my thoughts into consideration.as ‘you-determine over the appropriate
sanction for Alec.

 

23

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 24 of 29

 

August 21, 2018

Honorable Allison D. Burroughs
United States District Court Judge
John Joseph Moakley U.S. Courthouse
| Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

My name is Nerilda Roque and I have known Alec Burlakoff
since 2002. I first met him when he became a partner at Johnson
& Johnson and was added to my sales team. Since then, we have
worked together and become personal friends. I am very sorry
that Alec’s bad choices have gotten him in to such terrible
trouble. [ know he has a good heart despite his current troubles.

From the first day | met him, { noticed Alec’s great charisma and
ability to engage people in conversation. Alec’s vitality and
warmth light up a room. We worked together for several years
and he always treated me with kindness and respect. We shared
goals at work and would strategize together to achieve them.

Alec connects with other people effortlessly. At work, that gift
helped him succeed. Outside of work, he will be anyone’s helper
and champion. I have fond memories of our families spending
social time together like we did eating pizza in Lake Worth. |
noticed the loving family dynamic between Alec, his wife, and
their daughters. A night out with Alec and his family was fun,
warm, and full of life.

In 2005, | was working at Cephalon and recommended Alec to
Join the company, | appreciated the way he quickly became a
good team member. Alec wanted everyone to succeed, He
shared his knowledge and help make introductions for people
who might need a boost. If there was a way he could help, he

24

 

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 25 of 29

would. Many sales professionals put personal triumph above the
team. Alec was the opposite. He was loyal, generous, and
happiest when everyone won together.

When his brother lan died violently, Alec called me while I was
on vacation in the Dominican Republic. My heart broke for him
and his entire family. It was such a traumatic shock. Somedays I
still can’t believe how terrible that moment was for Alec and his
parents. | remember how he stepped up to look afier his mom
and dad. They were all devastated by Ian's death and the fact
that lan’s children were whisked away into the care of their
mothers’ families. I cannot imagine the sudden flood of pain
they must have felt.

My heart feels heavy when I think of everything Alec is going
through. | know he made serious mistakes and will face
consequences for his actions. | am grateful for my clear
memories of Alec at his loving, exuberant best. He is still my
friend and will have my support no matter what happens next. |
believe in his strong spirit and ability to adapt. I have faith that
he will tum his pain into wisdom he can share with others,

Sincerely,
“4

| Uilda Chur 7

Nerilda Roque

25

 

 

 

 

 

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 26 of 29

July 18, 2018

Honorable Allison D. Burroughs

John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

My name is Scott Gottlieb and I have known Alec Burlakoff
since 1987. We are both from Long Island and, coincidentally,
our families moved down to Coral Springs, Florida, in the same
year. We first met in the same junior high computer science class
and have been like brothers ever since. It breaks my heart to see
my dear friend in such terrible trouble with the criminal justice
system. I am grateful for this chance to write about the good
man I have known for over 30 years.

Soon after Alec and I became best friends, my father died. Alec
was the first person I called and I can still remember how
compassionate he was to me and to my entire family. My older
sister, Lisa, has a severe mental disability and struggled terribly
with the traumatic news of our father’s death. Alec sat with Lisa
for hours and hours engaging with her as she processed her
feelings. She was confused and upset. Alec was an enormous -
comfort to her.

To this day, he and my family are close. I never married and am
totally responsible for my sister and my aging mother. Should
anything happen to me, Alec has agreed to take on legal
guardianship of my sister and look after my mother. He is the
only person who I would trust to give my disabled sister the kind
of loving care that 1 would. I trust him completely with my
closest family and most sacred duty.

After my father passed, Alec took me up to Camp Delaware. He
took me under his wing and connected me with his close circle

26

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 27 of 29

of friends there. He took such good care of me during my most
difficult times back then and ever since. We became fixtures in
each other’s homes. We have a relationship like brothers.
Anytime I need help, I call him. One time my mother thought I
needed help and she called him. He is the most caring, reliable
friend that any person could ever hope for.

As a father, Alec is dedicated and loving. His children are his
life. He is devoted to his daughters and they adore him. Alec has
always had a special way with young people. At Pine Crest
School, he bonded with the most troubled kids and made such a
difference for them. Being a coach and a counselor for young
people. was a natural fit.

I think he was drawn to help troubled kids in response to seeing
his brother, Ian, suffer emotionally. Ian was plagued with many
behavior health problems and I know that impacted Alec.

_ Throughout our friendship, I could see Alec be the opposite of
Ian. Alec was careful and mindful of his parents’ stress. Alec
developed extraordinary care and compassion for other people.

I am devastated that Alec’s business life got so out of hand. I can
imagine him getting carried away and I am so sorry that violated
the law. Also, I’ve seen his despair over how he disappointed so
many people. This legal process has changed his life forever. He
is aware of the harm he has done and is prepared to face the
consequences. With confidence, I say that there is not a
malicious bone in his body. Whatever happens, I will love and
support him as he has done for me and my family for decades.

 

a Scott Gottlieb

27

 

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 28 of 29

December 17, 2019

Honorable Allison D. Burroughs
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300

Dear Judge Burroughs,

My name is i. Iam Alec’s oldest niece. I am also, Ian’s firstborn daughter. What
many do not know, and have never asked me about is the way my father’s death affected my life. With his
passing, I was forced to go live with my birth mother who I had no relationship with. This time was
extremely hard for me as I had to pack up everything and move to a place called IT a
place I never heard about with people I never knew. The one thing I had during this whole time was my
Uncle. My Uncle came up to visit me a lot, during this time he took me out to lunch, he took me to
universal, and we got to do a lot of different things. During that time I did not think of the impact it had
on my life. It was the only thing that felt familiar in my now turned upside-down world.

As time went on, I did not see my uncle as much, I questioned why, but no one could give me a
real answer. Little did I know it was because of the legal trouble he was going through. As I got older and
started to mature, I was able to understand the depth of what was going on. I remember being fourteen
years old and telling my Uncle, he was going to walk me down the aisle. When graduation approached I
begged my uncle to come. He simply could not. Looking in the audience and not seeing his face was
honestly heartbreaking. He is the closet thing I have to my dad. When it was time for college move-in
day, I wanted nothing more than my dad to be there and I again, asked my uncle, but he was unable to.

I have lived a very hard life and I have gone through things no kid should go through. I do not
want my cousins to ever experience what I did. The lack of a father. I considered my dad my best friend,
and I do know (Alec’s daughter) also considers her dad her best friend. She has something I can
never get back. She has the ability to laugh with her dad, to cry with her dad, to feel him hold her in her
arms. I will never get to experience those things anymore. Do not take that away from my Uncle’s kids.

I understand my Uncle did some very bad things. Everyone in this world does bad things, some
just do not get caught. My Uncle has never ever done anything bad in his life up until this moment. I do
believe the lack of my father has driven him to not use his best judgment in situations. It has affected all
of us. My uncle is very aware of the trouble he has gotten himself into, and he is beyond apologetic. My
Uncle has been my number one supporter since my father’s passing. He was able to step in as a father
figure to me, and not many people are fortunate to have that. I beg that you take all this into consideration
and see my Uncle through my eyes. Please, do not make it so I have no one to walk me down the aisle,
please do not take away from my cousins what I have been living without.

Sincerely,

28

 

 
Case 1:16-cr-10343-ADB Document 1063-1 Filed 12/18/19 Page 29 of 29

September 12, 2019

Honorable Allison D. Burroughs

United States District Court Judge
John Joseph Moakiey U.S. Courthouse
1 Courthouse Way, Suite 2300

Boston MA 02210

Dear Judge Burroughs,

lar writing this letter in hope that you can make my dad's time in jail small or nun at all, He
knows that what he did was wrong and he is truly sorry, All he wants is to know that everything
will be okay and that he can be with his family. | really don’t know what | would do if he went to
jail and there are so rnany reasons why. One thing is that when things are crazy in the house,
my dad is the person is the person | can go to and he will make me feel better. Also { go to
sleepaway camp just like my dad when he was younger. | love my camp so much and he is the
only one who understands. Sometimes | miss camp a lot and talking to him about it Is the only
thing that makes me fee! better. My mom didn’t go te sleepaway camp and camp isn't really my
sister's type of thing, she isn’t really into that stuff. Another thing Is that is that my dad is so fun
to hangout with in general; he always makes me laugh. One of my favorite things to do with him
is practice basketball. My dad is very good at basketball. In fact, he used fo be a basketball
coach, Now he coaches me, itis such a great way to spend time with him! As you can see, my
dad has a huge impact on my life. | don't know what | would do If | couldn't have times like these
anymore. Please take this into consideration during the sentencing.

 

29

 

 
